DAVIDSON, Judge.
This is a conviction for murder, with punishment assessed at ten years in the penitentiary.
This case is before us without a statement of facts.
A bill of exception-appearing in the record complains of the trial, court’s charge on self-defense.
Not having the facts before us, we are in no position to pass upon the question presented. For aught this court knows, the fafcts fully sustained and justified the charge, as given. The rulings, of a trial court are presumed to be correct until the contrary is shown.
The judgment is affirmed.